 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       ERIC JONES,                                        No. 1:19-cv-00207-HBK
12                          Plaintiff,                      FINDINGS AND RECOMMENDATIONS THAT
                                                            THIS CASE BE DISMISSED WITHOUT
13               v.                                         PREJUDICE1

14       C/O PLANT,                                         OBJECTIONS DUE IN THIRTY DAYS

15                          Defendant.                      ORDER DIRECTING CLERK TO ASSIGN A
                                                            DISTRICT JUDGE
16

17

18              This matter comes before the court upon initial review of the file, which was reassigned to

19   the undersigned on November 17, 2020. (Doc. No. 13). As more fully set forth below, the

20   undersigned recommends the court dismiss this case without prejudice due to plaintiff’s failure to

21   prosecute this action and failure to update his address of record.

22         I.         FACTS AND BACKGROUND

23              Plaintiff Eric Jones is a state prisoner proceeding pro se and in forma pauperis on his civil

24   rights complaint filed under 42 U.S.C. § 1983. (Doc. Nos. 1, 7). On November 8, 2019, the court

25   issued a screening order under 28 U.S.C. § 1915A and concluded the complaint plausibly stated a

26   failure to protect claim but did not state an excessive force claim against the sole defendant. (Doc.

27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Ca.
28   2019).
                                                              1
 1   No. 11 at 2). The court ordered plaintiff within thirty (30) days to: (1) file an amended complaint;

 2   (2) to voluntarily dismiss the excessive force claim, or (3) notify the court he wishes to stand on

 3   his complaint subject to dismissal of claims consistent with the order. (Id. at 5-6). The court

 4   cautioned plaintiff that his failure to respond to the court’s November 8, 2019 Order would result

 5   in dismissal of this action. (Id. at 6).

 6             Well after the thirty (30) days period expired, the court issued an order to show cause why

 7   the court should not dismiss the case for plaintiff’s failure to prosecute and to comply with the

 8   court’s November 8, 2019 Order. (See May 11, 2020 Order, Doc. No. 12 at 1-2). On May 18,

 9   2020, the court’s show cause order was returned to the court as “Undeliverable. Refused. Unable

10   to Forward.” Again, on November 30, 2020, the court’s order reassigning this case to the

11   undersigned was returned as “Undeliverable. Inmate Refused.” Plaintiff has not filed an updated

12   address, to the extent he has been transferred or released as required by Local Rule 182(f). (See

13   docket).

14       II.      APPLICABLE LAW

15             This court’s Local Rules require litigants to keep the court apprised of their current

16   address, specifically providing:

17                    “[a] party appearing in propria persona shall keep the Court and
                      opposing parties advised as to his or her current address. If mail
18                    directed to a plaintiff in propria persona by the Clerk is returned by
                      the U.S. Postal Service, and if such plaintiff fails to notify the Court
19                    and opposing parties within sixty-three (63) days thereafter of a
                      current address, the Court may dismiss the action without prejudice
20                    for failure to prosecute.”
21   E.D. Cal. Loc. R. 183(b) (2019). Federal Rule of Civil Procedure 41(b) permits the court to

22   involuntarily dismiss an action when a litigant fails to prosecute an action or fails to comply with

23   other Rules or with a court order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v.

24   Lichtenegger, 913 F.3d 884, 889 (9th Cir. 2019) (citations omitted) Hells Canyon Pres. Council

25   v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister

26   circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at least
27   under certain circumstances.”). Local Rule 110 similarly permits the court to impose sanctions

28   on a party who fails to comply with the court’s Rules or any order of court.
                                                          2
 1              Before dismissing an action under Fed. R. Civ. P. 41, the court must consider: (1) the

 2   public interest in expeditious resolution of litigation; (2) the court’s need to manage a docket; (3)

 3   the risk of prejudice to defendant; (4) public policy favoring disposition on the merits; (5) the

 4   availability of less drastic sanctions. See Applied Underwriters, 913 F.3d at 889 (noting court

 5   that these five factors “must” be analyzed before a Rule 41 involuntarily dismissal) (emphasis

 6   added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (reviewing five factors

 7   and independently reviewing the record because district court did not make finding as to each);

 8   but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000) (listing the same, but

 9   noting the court need not make explicit findings as to each) (emphasis added); Ferdik v. Bonzelet,

10   963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se 1983 action when plaintiff did

11   not amend caption to remove “et al” as the court directed and reiterating that an explicit finding of

12   each factor is not required by the district court).

13       III.      ANALYSIS

14              The undersigned considers each of the above-stated factors and concludes dismissal is

15   warranted in this case. The expeditious resolution of litigation is deemed to be in the public

16   interest, satisfying the first factor. Yourish v. California Amplifier, 191 F.3d 983, 990-91 (9th Cir.

17   1999). Turning to the second factor, the court’s need to efficiently manage its docket cannot be

18   overstated. This court has “one of the heaviest caseloads in the nation,” and due to unfilled

19   judicial vacancies, which is further exacerbated by the Covid-19 pandemic, operates under a

20   declared judicial emergency. See Amended Standing Order in Light of Ongoing Judicial
21   Emergency in the Eastern District of California. The court’s time is better spent on its other

22   matters than needlessly consumed managing a case with a recalcitrant litigant. Indeed, “trial

23   courts do not have time to waste on multiple failures by aspiring litigants to follow the rules and

24   requirements of our courts.” Pagtalunan v. Galaza, 291 F.3d 639, 644 (9th Cir. 2002) (Trott, J.,

25   concurring in affirmance of district court’s involuntary dismissal with prejudice of habeas petition

26   where petitioner failed to timely respond to court order and noting “the weight of the docket-
27   managing factor depends upon the size and load of the docket, and those in the best position to

28   know what that is are our beleaguered trial judges.”). Delays inevitably have the inherent risk
                                                           3
 1   that evidence will become stale or witnesses' memories will fade or be unavailable and can

 2   prejudice a defendant, thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40,

 3   57 (1968). Finally a less drastic remedies in lieu of dismissal, such as, directing plaintiff to

 4   submit an updated address, or second order to show cause why the case should not be dismissed

 5   for failure to comply with Local Rules would be an act of futility because the order would be

 6   returned without delivery. Additionally, the instant dismissal is a dismissal without prejudice,

 7   which is a lesser sanction than a dismissal with prejudice, thereby addressing the fifth factor.

 8          Two separate orders from the court have been returned as undeliverable. And contrary to

 9   Local Rule 183(b), well more than 63 days have passed since mail was returned as undeliverable

10   and plaintiff has not updated his mailing address or otherwise contacted the court. After

11   considering the factors set forth supra and binding case law, the undersigned recommends

12   dismissal, without prejudice, under Fed. R. Civ. P. 41 and Local Rules 110 and 183(b).

13          Accordingly, it is ORDERED:

14          The Clerk shall assign this case to a district judge.

15          It is further RECOMMENDED:

16          This case be dismissed without prejudice under Fed. R. Civ. P. 41(b), and Local Rules 110

17   and 183 (b).

18                                          NOTICE TO PARTIES

19          These findings and recommendations will be submitted to the United States district judge

20   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)
21   days after being served with these findings and recommendations, a party may file written

22   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

23   Findings and Recommendations.” Parties are advised that failure to file objections within the

24   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

25   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

26          ///
27          ///

28          ///
                                                         4
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   April 30, 2021
 4                             HELENA M. BARCH-KUCHTA
                               UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               5
